COX, Judge
(concurring in the result):
Chief Judge Everett has provided an excellent and extensive analysis of the offense of adultery and a comprehensive study of the law of “multiplicity” as this Court has interpreted it. However, this is a difficult case in which to apply a clear-cut test or any one of the multitude of tests that have developed. Thus, it remains problematical for practitioners to recognize multiplicity when they see it. See Thomas, The Prohibition of Successive Prosecutions for the Same Offense: In Search of a Definition, 71 Iowa L.Rev. 323, 327 (1986).
In fact, I am concerned that this case will create more confusion than it resolves. In United States v. Mayfield, 21 M.J. 418 (C.M.A.1986), we used a different means to achieve the same result. There, a fraternization charge which was based on the same act of sexual intercourse as an indecent assault charge was dismissed as violative of “the policy implicit in paragraph 26c of the 1969 Manual for Courts-Martial,” United States (Revised edition). Id. at 422. In this case, the adultery charge is dismissed on the rationale that Congress did not intend that an accused be convicted of both rape and adultery based on the same act of sexual intercourse. The two cases can be reconciled only in terms of result.
*156Because adultery is not an offense under the Uniform Code and is charged as conduct to the prejudice of good order and discipline or service discrediting under Article 134,1 Congress has never had occasion to consider the relationship of this offense to crimes proscribed under the Code. Unlike Chief Judge Everett, I am unable to find where Congress or the President has manifested any “intent” to prohibit simultaneous convictions for rape and adultery. Therefore, using the statutory construction test of Blockburger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932), both convictions can stand, as “each provision requires proof of a fact which the other does not.”
I have no difficulty with the result in this case, however, as I believe that the offenses are essentially mutually exclusive and that an accused should be charged with both adultery and rape with respect to the same act of sexual intercourse only for contingencies of proof.2 Rape requires that the sexual intercourse be accomplished by force and without consent. Thus, the victim is the female upon whom the violent act of sexual intercourse is perpetrated. On the other hand, the offense of adultery is “against the morals of society rather than the person of one of the participants.” United States v. Ambalada, 1 M.J. 1132, 1137 (N.C.M.R.), pet. denied, 3 M.J. 164 (1977). Mutual consent is not an element of the offense, but it is implicit in adultery. See ex parte Nielson, 131 U.S. 176, 9 S.Ct. 672, 33 L.Ed. 118 (1889). In view of the nature of the offenses, there is no need to allow convictions on both charges to stand. See, e.g., United States v. Heyward, 22 M.J. 35 (C.M.A.1986); United States v. Cartwright, 13 M.J. 174 (C.M.A.1982); United States v. Marks, 11 M.J. 303 (C.M.A.1981).

. Uniform Code of Military Justice, 10 U.S.C. § 934.


. In several cases that have passed before us, the Court of Military Review in an unpublished opinion has dismissed an adultery charge as inconsistent with rape. See, e.g., United States v. Maxwell, 21 M.J. 229 (C.M.A.1986).